DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, 8-18 are allowed
Claims 1 & 6 have been amended via Examiner’s Amendment
Claims 2 & 7 have been cancelled via examiner’s amendment and incorporated into claims 1 & 6 respectively
Claims 17 and 18 have been added
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 7/14/2022, with respect to the rejection of claims 1-16 under U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wakeman on 8/4/2022.

The application has been amended as follows: 
Claim 2 has been cancelled and incorporated into claim 1 as such:
Claim 1 (Currently Amended) A method comprising: 
providing a first sensor configured to sense a first physical condition, 
connecting a direct voltage source to the first sensor, 
connecting a current regulator between the direct voltage source and the first sensor,
connecting a voltmeter in parallel with the first sensor, and 
determining a magnitude of the first physical condition from the voltage sensed by the voltmeter;
 wherein the first sensor comprises an accelerometer and the voltage is indicative of an acceleration, or wherein the first sensor comprises a resistance temperature detector and the voltage is indicative of a temperature.


Claim 7 has been cancelled and incorporated into claim 6 as such:
Claim 6 (Currently Amended) A device for measuring at least one physical quantity, comprising: 
a direct voltage source, 
a measuring sensor coupled to the voltage source, the measuring sensor being configured 22020P00012US to measure a physical quantity, 
a current regulator connected between the direct voltage source and the measuring sensor, and 
a voltmeter connected in parallel with the measuring sensor, wherein a voltage detected by the voltmeter is indicative of the measured quantity;
wherein the measuring sensor comprises an accelerometer and the voltage is indicative of an acceleration, or wherein the measuring sensor comprises a resistance temperature detector and the voltage is indicative of a temperature.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3 has been amended to recite:
“The method according to claim 1, …”

Claim 8 has been amended to recite: 
“The device according to claim 6, …”
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of
the limitation of claim 1,
“… connecting a current regulator between the direct voltage source and the first sensor,
connecting a voltmeter in parallel with the first sensor, and 
determining a magnitude of the first physical condition from the voltage sensed by the voltmeter,
 wherein the first sensor comprises an accelerometer and the voltage is indicative of an acceleration, or wherein the first sensor comprises a resistance temperature detector and the voltage is indicative of a temperature.”
Claims 3-5, 13-15 and 17 are also allowed due to being dependent on claim 1.

Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 6,
“… a current regulator connected between the direct voltage source and the measuring sensor, and 
a voltmeter connected in parallel with the measuring sensor, wherein a voltage detected by the voltmeter is indicative of the measured quantity;
wherein the measuring sensor comprises an accelerometer and the voltage is indicative of an acceleration, or wherein the measuring sensor comprises a resistance temperature detector and the voltage is indicative of a temperature.”
Claims 8-11, 16 and 18 are also allowed due to being dependent on claim 6.

Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 12,
“… a current regulator having an input and an output, the current regulator input being configured to receive the voltage output signal and the current regulator being configured to produce a current output signal from the current regulator output, 
a sensor having a first connection and a second connection, the first connection being configured to receive the current output signal from the current regulator, and the second 32020P00012US connection being connected to the input of the DC voltage source, 
a voltmeter connected to the first connection and the second connection and configured to detect a voltage across the sensor, 
wherein the sensor is an accelerometer and the detected voltage is indicative of an acceleration, or the sensor is a resistance temperature detector and the detected voltage is indicative of a temperature.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
McQueen; Malcolm M. et al. US 5111692 is a temperature compensated liquid level and fluid flow sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867